Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20210153214) in view of Byun (US 20190260485).
With respect to independent claims:
Regarding claim(s) 7/30, Zhang teaches A UE for wireless communication ([Fig.1, UE 120), comprising: 
a memory ([Fig.7]); and 
one or more processors ([Fig.7]), coupled to the memory, configured to: 
perform ([Fig.2, step 210, 0090], “In 210, the terminal device determines strength of self-interference with the terminal device.” And [0095], “self-interference with or at the terminal device being generated by the first UL frequency band and the first DL frequency band means that: signals sent by the terminal device within all or part of a frequency range of the first UL frequency band interfere with signals simultaneously received within all or part of a frequency range of the first DL frequency band.”), in a full duplex communication mode ([0095], uplink transmission and downlink reception occur “simultaneously.”), a self-interference measurement (SIM) procedure ([0095], “self-interference with or at the terminal device”) ... wherein the SIM procedure is performed using an uplink (UL) frequency resource ([0095], “first UL frequency band”) associated with a corresponding downlink (DL) frequency resource ([0095], “first DL frequency band”), wherein the SIM procedure corresponds to at least one of: 
a frequency overlap metric that indicates: an overlap between the DL frequency resource and the UL frequency resource ([0085], “an UL carrier in LTE band 3 is within 1,710-1,785 MHz and a second-order harmonic thereof has a range of 3,420-3,570 MHz. If a terminal simultaneously performs UL transmission of LTE on the band 3 and performs DL reception on the NR frequency band 3,400-3,800 MHz, the second-order harmonic may interfere with sensitivity of DL receiver in NR.” And [095]), or 
a guard bandwidth between the DL frequency resource and the UL frequency resource, 
a time alignment between the DL frequency resource and the UL frequency resource ([0095], uplink transmission and downlink reception occur “simultaneously.”), or 
a combination thereof, and 
transmit, to a base station, a measurement report based at least in part on the SIM procedure ([Fig.2, step 220 and 0096], “In 220, the terminal device sends a first message to the network device, The first message is used to indicate the strength of the self-interference with the terminal device generated by the first UL frequency band and the first DL frequency band.”).
	However, Zhang does not specifically disclose a receive (Rx) beam and a transmit (Tx) beam of the UE. 
In an analogous art, Byun discloses perform ([0202], “In order for the UE to select a transmission antenna when the FDR mode is applied, self-interference needs to be accurately measured ... measure self-interference when antenna 1 transmits a signal and antenna 2 receives a signal.”), in a full duplex communication mode ([0202], “full duplex radio (FDR) mode”), a self-interference measurement (SIM) procedure associated with a receive (Rx) beam ([0202], “antenna 2 receives a signal,” wherein [0136 and Fig.12], “RU is the same as an antenna” and each RU may comprise a beam group.) and a transmit (Tx) beam of the UE ([0202], “antenna 1 transmits a signal”). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify receive beam and transmit beam as taught by Byun. The motivation/suggestion would have been because there is a need to perform “beamforming” ([0143], Byun). 

With respect to dependent claims:
Regarding claim(s) 8, Byun teaches wherein the SIM procedure is based at least in part on at least one of: a sounding reference signal ([0205], “Since the eNB may request reference signal transmission from the UE through an SRS, self-interference can be measured using the SRS.”), a UL demodulation reference signal, a physical UL shared channel, a physical UL control channel, or a combination thereof.
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify reference signal as taught by Byun. The motivation/suggestion would have been because there is a need to determine self-interference. 
Regarding claim(s) 9, Zhang teaches wherein the frequency overlap metric comprises an overlap percentage ([0085], UL band is fully within the DL band, 100% overlap) of a UL bandwidth associated with the UL frequency resource ([0085], UL bandwidth 3420-3570 Mhz) that is captured in an intended DL bandwidth associated with the DL frequency resource ([0085], DL bandwidth 3400-3800 Mhz). 
However, Zhang does not teach wherein the DL frequency resource corresponds to a DL reference signal (RS) that is measured using the SIM procedure.
In an analogous art, Byun teaches wherein the DL frequency resource corresponds to a DL reference signal (RS) ([0205], “the UE receives a CSI-RS in a DL subframe.”) that is measured using the SIM procedure ([0205], “self-interference measurement.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify reference signal as taught by Byun. The motivation/suggestion would have been because there is a need to determine self-interference. 
Regarding claim(s) 10, Zhang teaches wherein the DL RS comprises a channel state information RS ([0205], “the UE receives a CSI-RS in a DL subframe.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify reference signal as taught by Byun. The motivation/suggestion would have been because there is a need to determine self-interference. 
Regarding claim(s) 11, Zhang teaches wherein the SIM procedure is based at least in part on at least one of: 
a layer 1 signal to interference plus noise ratio, 
a reference signal received power ([0011], “the self-interference strength may be self-interference strength at the terminal device under a first transmit power.”), or 
a combination thereof.
Regarding claim(s) 26, Zhang teaches wherein the measurement report indicates at least one of an average result over an entire intended DL bandwidth or a result that corresponds to a portion of an intended DL bandwidth ([0095], first UL frequency band “simultaneously received within ... part of a frequency range of the first DL frequency band.” And [0100], “the self-interference strength is the strength of the signal received in the first DL frequency band, the self-interference strength is directly reported to the network device.”).



Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byun, and further in view of Yarkosky (US 20070298807).
Regarding claim(s) 12, Yarkosky teaches wherein the DL frequency resource partially overlaps the UL frequency resource ([0022], “one set of overlapping frequency bands might be used for uplink communications and another set of overlapping frequency bands may be used for downlink communications ... two frequency bands might have a 50% frequency overlap such that half of the bandwidth of each of the two frequency bands occupies the same frequency range.”), and wherein the frequency overlap metric indicates an overlap percentage that indicates a ratio of overlap ([0022], “range from just over 0% to about 50%.”) of a UL bandwidth associated with the UL frequency resource ([0022], uplink frequency bands) to an intended DL bandwidth associated with the DL frequency resource ([0022], downlink frequency bands).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify overlap percentage as taught by Yarkosky. The motivation/suggestion would have been because there is a need for “hybrid frequency reuse plan. “
	Regarding claim(s) 13, Zhang teaches wherein the frequency overlap comprises a full frequency overlap, and wherein the frequency overlap metric indicates a one hundred percent overlap ([0085], UL band is fully within the DL band, 100% overlap. UL bandwidth 3420-3570 MHz, and DL bandwidth 3400-3800 Mhz).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byun, and further in view of DiFazio (US 20150229461).
Regarding claim(s) 14, DiFazio teaches wherein the DL frequency resource does not overlap with the UL frequency resource ([0115 and Fig.2], “The separation between the high end of the uplink band and the low end of the downlink band, known as the band gap, may be 130 MHz.”), and wherein the frequency overlap metric indicates a guard bandwidth between the DL frequency resource and the UL frequency resource ([0115], 130 Mhz band gap).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify band gap as taught by DiFazio. The motivation/suggestion would have been because there is a need to reduce interference. 
Regarding claim(s) 15, DiFazio teaches wherein the frequency overlap comprises a non frequency overlap, and wherein the frequency overlap metric indicates a zero percent overlap ([0115 and Fig.2], “The separation between the high end of the uplink band and the low end of the downlink band, known as the band gap, may be 130 MHz.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify band gap as taught by DiFazio. The motivation/suggestion would have been because there is a need to reduce interference. 
	
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byun, and further in view of Lee (US 20210400677).
Regarding claim(s) 24, Zhang teaches SIM procedure ([0095], “self-interference with or at the terminal device”).
	However, Zhang does not teach rest of claim limitations.
In an analogous art, Lee discloses wherein the measurement report indicates a signal to interference plus noise ratio (SINR) ([0023], “reporting the SINR related to the plurality of CMR configurations to the base station.”) ... wherein the SINR is determined based at least in part on a ratio of a channel measurement result associated with a channel measurement resource to a ... result associated with an interference measurement resource ([0023], “based on an assumption that two or more CMR configurations having the same Quasi Co Located (QCL) source in terms of a related spatial parameter among the plurality of CMR configurations share same IMR configuration, calculating an SINR related to the plurality of CMR configurations.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify IMR resource and CMR resource configurations as taught by Lee. The motivation/suggestion would have been because there is a need to determine SINR. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Byun, and further in view of Rao (US 20170202006).
Regarding claim(s) 25, Rao teaches wherein the measurement report ([0115]j, “periodic measurement reports from UEs”) indicates a quantized reference signal received power (RSRP) measurement result ([0115], RSRP) or a quantized signal to interference plus noise ratio (SINR) measurement result, wherein the quantized RSRP measurement result or the quantized SINR measurement result indicates a level of a plurality of levels comprising a low level, a medium level, and a high level ([0115], “The measurement reports from UEs ... an interference level experienced by the reporting UE i.e. RSRP from interfering neighbor. RRM may quantize the RSRP of interfering neighbor into following three levels before reporting it to HNG—HIGH, MEDIUM, or LOW.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the method of Zhang to specify RSRP measurement result as taught by Rao. The motivation/suggestion would have been because there is a need to determine interference levels. 

Allowable Subject Matter
Claim(s) 16-23 and 27-28 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411